Citation Nr: 1100599	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for claimed residuals of 
dental trauma for tooth #9 for VA treatment purposes only. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1969 to July 
1977, with subsequent service in the Army Reserve.  He is a 
Vietnam veteran who earned the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which denied 
service connection for bilateral foot pain, residuals of a right 
knee injury, chloracne, and a dental condition.  

The dental claim has been recharacterized to better reflect the 
medical evidence.

The Veteran requested a Board hearing, but withdrew this request 
in May 2006.

On appeal in November 2008, the Board remanded the case for the 
scheduling of examinations and for additional attempts to 
retrieve service treatment records.

In a November 2010 rating decision, the RO granted service 
connection for right foot deformity with chronic plantar 
fasciitis, left foot deformity with chronic plantar fasciitis, 
and right knee patellofemoral syndrome with mild arthritic 
changes, awarding a 10 percent evaluation for each disability.  
The bilateral foot and right knee claims are not in appellate 
status.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran 
does not have chloracne.

2.  The evidence establishes that the Veteran's dental trauma 
occurred during service and that the Veteran meets the 
requirements for service connection for the limited purpose of 
receiving VA outpatient treatment.

CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne are not 
met.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for claimed residuals of 
dental trauma for tooth #9, for VA treatment purposes only, are 
met.  38 U.S.C.A. §§ 1131, 1721, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.304, 3.310(a), 3.381, 4.150, 
17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In light of the favorable action taken herein with respect to the 
Veteran's dental claim, discussion of whether VA has met its 
duties of notification and assistance is 
not required, and deciding the dental claim at this time is not 
prejudicial to the Veteran.

With respect to the chloracne claim, the RO provided the Veteran 
pre-adjudication notice by letter dated in March 2002.  The RO 
provided the Veteran with notice of the criteria for assigning 
disability ratings and effective dates in September 2006, and 
specifically notified him that certain diseases were 
presumptively related to exposure to herbicides from serving in 
Vietnam in December 2008.  While the 2006 and 2008 notices were 
not provided prior to the initial adjudication, the Veteran has 
had the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a November 2010 
supplemental statement of the case, following the provision of 
notice.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record in this case includes service treatment records and a 
September 1980 VA Agent Orange examination.  A current VA 
examination was not provided.  The medical evidence does not show 
any current diagnosis of chloracne.  Under these circumstances, 
VA's duty to assist doctrine does not require that the Veteran be 
afforded a medical examination.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  There is no reasonable possibility that a 
VA examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file and he has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).





Chloracne

The Veteran seeks service connection for chloracne as a result of 
exposure to Agent Orange in Vietnam.  Service personnel records 
show he served in Vietnam from December 1969 to November 1970. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6); 38 C.F.R. § 3.313(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be service- 
connected, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease consistent 
with chloracne; type II diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes) Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; PCT; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).  Nevertheless, the 
United States Court of Appeals for the Federal Circuit has held 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), does not preclude a claimant from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). The rationale employed in 
Combee also applies to claims based on exposure to herbicide 
exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

An April 1969 induction examination shows that the Veteran had 
mild acne on his back, which the clinician considered "NCD."   
This was prior to the Veteran's service in Vietnam (from December 
1969 to November 1970).

The STRs note findings of cysts on the Veteran's right earlobe 
and head in March 1974, and on his right earlobe in July 1974.  A 
scalp lesion was also noted in July 1974.

An April 1977 separation examination shows that the Veteran had 
papilloma of the scalp.

A September 1980 VA Agent Orange examination report establishes 
that the Veteran's skin was clear.  A dermatology referral was 
not ordered.

An April 1981 enlistment examination (Army Reserve) contains a 
normal clinical evaluation of the Veteran's skin and scalp.

Since the Veteran had service in Vietnam, any post-service 
diagnosis of chloracne will be presumptively related to his 
exposure to herbicides in service in the absence of any 
affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307(d), 
3.309(e).  Thus, the determinative issue is whether the Veteran 
has a post-service diagnosis of chloracne.

The most probative evidence of record shows that the Veteran does 
not have chloracne.  Although the record shows evidence of in-
service exposure to herbicides, service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury 
occurred in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran genuinely believes that he has chloracne as a 
result of his exposure to herbicides in service, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as a diagnosis 
of chloracne and his views are of no probative value.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the service 
connection claim for chloracne; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Dental Trauma

The Veteran maintains that he suffered dental trauma during 
service when he was hit by a ballistic shield on an Armed 
Personnel Carrier (APC).  

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for a 
dental condition or disability when certain enumerated conditions 
are met.  A claim for service connection is also considered a 
claim for VA outpatient dental treatment.  Mays  v. Brown, 5 Vet. 
App. 302, 306 (1993).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of  establishing 
eligibility for outpatient dental treatment as provided for in 38 
C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161.  

Dental disabilities which may be awarded compensable disability 
ratings are now set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.  The record does not 
demonstrate that the 
Veteran has any of these dental disabilities.

To establish entitlement to service connection for a tooth, the 
veteran must have sustained a combat wound or other in-service 
trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to in-
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  38 
C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth 
while eating is not sufficient to establish eligibility for 
treatment.  Similarly, broken bridgework due to injury is not 
dental trauma because it must be the injury of a natural tooth.  
Further, for the purposes of determining whether a veteran has 
treatment eligibility, the term "service trauma" does not include 
the intended effects of treatment provided during the veteran's 
military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 
(1997).

The Veteran contends that two of his front teeth were damaged in 
an APC accident in May 1970. 

The service treatment records (STRs) demonstrate that upon 
entrance to service in July 1969 the Veteran was missing 
maxillary teeth #1, 2, 7, 10, 13 and 16.  

Dental treatment records dated January 1974 to February 1974 
establish that upper anterior teeth were prepared for a fixed 
bridge to replace missing teeth #7, 9, and 10.

An October 1976 annual examination contains no dental 
examination; however, in the accompanying medical history report 
the Veteran reported severe tooth or gum trouble.  The April 1977 
separation examination contains no dental examination.  

The July 1980 entrance examination for the Veteran's period of 
reserve service did not indicate any missing teeth, but noted 
that the Veteran's dental defects were acceptable.   A March 1986 
medical history report shows that the Veteran reported severe 
tooth or gum trouble.  None of the treatment records from the 
Veteran's period of reserve service address any dental treatment. 

Private dental treatment records dated November 1980 note repair 
of the upper anterior area of a removable partial denture.  In 
August 1993, the Veteran was treated for a failing root canal 
that the military reportedly started and extraction of tooth # 19 
was recommended.
 
At the August 2010 VA examination, the Veteran reported that two 
of his maxillary teeth were damaged in an APC accident in May 
1970, which required extraction of "front teeth."  He stated 
that the military provided a prosthetic replacement with a fixed 
prosthesis, which was in place until 1977-1978, at which time it 
failed "due to some sort of deterioration of the abutment 
teeth."  Since that time, he reportedly has had three different 
removable prostheses placed by civilian dentists.  The prosthesis 
he currently wears has been in place at least 15 years.  The 
Veteran also reported that the loss of posterior teeth was due to 
caries/periodontal disease of non-traumatic etiology.  Upon 
examination, the Veteran was missing maxillary teeth # 1 and 6-
12; there were crowns on # 3, 5, 13 and 14.  The examiner noted 
that the Veteran had been missing teeth # 6-13 for many years, 
and that the Veteran's chief concern was the loss of teeth #6-12.  
The claim file was not available for review, and no opinion as to 
whether the Veteran suffered dental trauma in service was 
provided.  

In an October 2010 addendum, the examiner noted that he had 
reviewed the claim file in detail, which contained "very 
little" information about the Veteran's dental treatment during 
active service.  The examiner wrote:

The only findings that can be documented are that in 
Jan/Feb 1974 three anterior teeth were missing and 
that treatment was rendered to replace them with a 
fixed appliance.  On 11/5/90 a removable appliance was 
in place that was in need of repair.  As there is no 
documentation available to describe the nature of the 
claimed trauma and tooth loss, I cannot resolve this 
issue without resorting to speculation.

The examiner reviewed the evidence of record and indicated that, 
without resorting to speculation, he could not resolve the issue 
of a nexus between the Veteran's missing teeth and service.  
Because the examiner reviewed all the evidence of record in 
rendering this decision, and provided a rationale for the 
statement, the examination and opinion rendered are not 
inadequate.  See Roberts v. West, 13 Vet. App. 185 (1999).  

The Veteran's contention that he broke front teeth while in 
service is found to be consistent and credible.  The Veteran has 
consistently reported the same history of dental trauma in May 
1970.  He earned the Combat Infantryman Badge.  Therefore, 
satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).  While there is no incident 
report, dental treatment records show that the Veteran received a 
partial bridge in 1974 to replace teeth # 7, 9 and 10.  Teeth # 7 
and 10 were missing when the Veteran entered service in 1969.  
This record is consistent with the reported incident.  The Board 
finds that an in service incident occurred. 

While a lay person is not competent to provide a diagnosis or 
medical opinion as to etiology of symptomatology, a lay person is 
competent to report as to events he has experienced.  As such the 
lay statements have probative value in demonstrating the 
Veteran's in-service dental trauma.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's reported 
history is consistent with the overall record.  Finally, the 
medical opinion expressed in the October 2010 addendum is not 
against the Veteran's claim.  In light of the weight of positive 
evidence of record, and the lack of negative evidence, service 
connection is warranted. 

In sum, there is an accepted in-service incident of dental trauma 
and broken tooth #9; therefore, service connection for residuals 
of dental trauma for tooth #9 for purpose of VA treatment 
purposes only, is warranted.  


ORDER

Service connection for chloracne is denied.

Service connection for residuals of dental trauma for tooth #9, 
for VA treatment purposes only, is granted. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


